NO. 07-03-0037-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                    APRIL 17, 2003

                         ______________________________


                              HENRY PETE, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                   NO. 85631; HONORABLE LARRY GIST, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                             ABATEMENT AND REMAND


      Upon a plea of not guilty, appellant Henry Pete was convicted by a jury of

possession of a controlled substance and punishment was assessed at confinement for

10 years. The clerk’s record and reporter’s record have both been filed. Appellant’s brief

was due to be filed on March 24, 2003. On March 31, 2003, appellate counsel filed a
motion to withdraw in this Court asserting he discovered an irreconcilable conflict of

interest because he was trial counsel for appellant’s co-defendant. The docket sheet

contained in the clerk’s record reflects that appellant’s trial counsel was retained. The

notice of appeal was filed by appellant, pro se. Although no formal order appointing

appellate counsel appears in the record, the docket sheet and the Notice of Filing Notice

of Appeal reflect that Kevin S. Laine was appointed to represent appellant. The trial court

has the responsibility for appointing counsel to represent indigent defendants, as well as

the authority to relieve or replace counsel. See Enriquez v. State, 999 S.W.2d 906, 907

(Tex.App.–Waco 1999, no pet.); see also Springer v. State, 940 S.W.2d 322, 323

(Tex.App.–Dallas 1997, no pet.). Further, the trial court retains authority to appoint or

substitute counsel even after the appellate record has been filed. Enriquez, 999 S.W.2d

at 908.


       Therefore, in the interest of judicial economy we now abate this appeal and remand

the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2) and (3) of

the Texas Rules of Appellate Procedure. Upon remand the trial court shall immediately

cause notice of a hearing to be given and, thereafter conduct a hearing to determine the

following:


       1. whether to grant appellate counsel’s motion to withdraw; and if so
       2. whether appellant desires to prosecute the appeal and is indigent and
       entitled to new appointed counsel.



                                            2
The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal, then the trial court shall also take such measures

as may be necessary to assure appellant effective assistance of counsel, which measures

may include the appointment of new counsel. If new counsel is appointed, the name,

address, telephone number, and state bar number of said counsel shall be included in the

order appointing new counsel. Finally, the trial court shall execute findings of fact,

conclusions of law, and such orders as the court may enter regarding the aforementioned

issues, and cause its findings and conclusions to be included in a supplemental clerk's

record. A supplemental record of the hearing shall also be included in the appellate

record.   Finally, the trial court shall file the supplemental clerk's record and the

supplemental reporter's record with the Clerk of this Court by Monday, June 2, 2003.


       It is so ordered.
                                                 Per Curiam




Do not publish.




                                             3